Order entered May 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01617-CV

                    BOSTON SCIENTIFIC CORPORATION, Appellant

                                               V.

                 MARTHA SALAZAR AND FELIX SALAZAR, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14349

                                           ORDER
       We GRANT appellant’s April 29, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than June 1, 2015. No further extensions will

be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE